IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                  April 18, 2012 Session

            STATE OF TENNESSEE v. STEPHANIE RENA HOLT

                Appeal from the Circuit Court for Williamson County
        Nos. II-CR123832, II-CR074310, II-CR105268       Robbie Beal, Judge


                No. M2011-01354-CCA-R3-CD - Filed January 9, 2013


The defendant, Stephanie Rena Holt, after pleading guilty to various offenses, was granted
probation and placed into the Williamson County Drug Court program, with a condition of
probation being that she complete the program. While serving an initial seventy-day period
of incarceration, she received write-ups for infractions of several jail rules, resulting in her
termination from the drug court program. Following a revocation hearing, her probation
was revoked because she had not completed the drug court program. On appeal, she argues
that the trial court abused its discretion in revoking her probation and requiring that she be
incarcerated for the remainder of her sentence. Following our review, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
R OGER A. P AGE, JJ., joined.

Dennis J. Garvey, Nashville, Tennessee, for the appellant, Stephanie Rena Holt.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Kim R. Helper, District Attorney General; and Terry E. Wood, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

                                           FACTS

      On April 6, 2009, the defendant entered pleas of guilty in Case No. II-CR123832 to
aggravated burglary and theft over $1000 and received sentences, respectively, of three years
and two years, to be served concurrently, with forty-five days of incarceration followed by
probation. On November 3, 2009, she pled guilty in Case No. II-CR074310 to attempted
aggravated burglary and theft under $500 and was sentenced to three years and eleven
months, twenty-nine days, respectively, with the sentences to run concurrently, but that for
attempted aggravated burglary to be served consecutively to her earlier sentence for
aggravated burglary. As to the second set of sentences, the defendant was to be incarcerated
for fourteen days and then serve the remainder of the sentence on probation.

       On July 20, 2010, a probation violation warrant was issued based upon the
defendant’s being arrested for theft over $10,000. On August 9, 2010, an amended warrant
was issued based on the defendant’s having failed a drug screen and admitting to using
marijuana. On December 13, 2010, she pled guilty in Case No. II-105268 to theft under
$500 and was sentenced to eleven months, twenty-nine days, suspended, to be served
concurrently with her two prior sentences. Additionally, the defendant’s probation was
revoked and, then, reinstated, with her being ordered to participate in the drug court
program. The agreement regarding the drug court program, which she signed, set out in
general her responsibilities:

       Participate in and complete the 21st Drug Court program under the
       supervision of State Probation. As a condition of probation defendant will
       serve seventy (70) days in jail. (Defendant will receive sentence credit for
       those seventy (70) days.) If defendant does not follow the rules of the 21st
       Drug Court and State Probation, as those rules are written and orally
       conveyed, defendant is subject to being removed from the 21st Drug Court
       program. The defendant has signed and acknowledged that he/she is subject
       to sanctions as deemed appropriate by the 21st Drug Court Judge, and waives
       hearing regarding imposition of sanctions.

       If, for any reason, the defendant is no longer deemed appropriate or eligible
       for the 21st Drug Court, a warrant will issue and he/she shall be removed from
       the 21st Drug Court program. Not completing the 21st Drug Court program
       is deemed a violation of the terms and conditions of probation and will be
       sufficient to cause defendant’s probation to be revoked and his/her original
       sentence to be placed into effect. The defendant does not waive his/her right
       to a violation of probation hearing. If the defendant successfully completes
       and is discharged from the 21st Drug Court by the Drug Court Judge, he/she
       will receive sentence credit for the time served in the 21st Drug Court.

        According to the drug court handbook, “to establish abstinence and begin the process
of recovery,” a drug court participant “will be housed in the Williamson County Jail facility
for at least the first 70 days.” One of the conditions of the program was that if a participant

                                              -2-
was terminated from the program by the drug court judge, “a violation of probation warrant
will be immediately served on you and you will appear in Court for the disposition of your
case. This could result in your serving the remainder of your sentence in jail.”

       A second probation violation warrant was issued on February 9, 2011, based upon
the defendant’s termination from the drug court program for noncompliance, namely that
she had violated disciplinary rules of the Williamson County Jail. Subsequently, on March
14, 2011, the trial court conducted a hearing on the second probation violation warrant. At
the conclusion of the hearing, the trial court revoked the defendant’s probation, and this
appeal followed.

                                        ANALYSIS

       On appeal, the defendant argues that the trial court abused its discretion in revoking
her probation and requiring that she be confined for the remainder of her sentence. The
State responds that the record supports both of these actions of the trial court.

        A trial court is granted broad authority to revoke a suspended sentence and to
reinstate the original sentence if it finds by the preponderance of the evidence that the
defendant has violated the terms of his or her probation and suspension of sentence. Tenn.
Code Ann. §§ 40-35-310, -311 (2010). The revocation of probation lies within the sound
discretion of the trial court. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v.
Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); State v. Stubblefield, 953 S.W.2d 223, 226
(Tenn. Crim. App. 1997); State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991).
To show an abuse of discretion in a probation revocation case, “a defendant must
demonstrate ‘that the record contains no substantial evidence to support the conclusion of
the trial judge that a violation of the conditions of probation has occurred.”’ State v. Wall,
909 S.W.2d 8, 10 (Tenn. Crim. App. 1994) (quoting State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980)). “The proof of a probation violation need not be established
beyond a reasonable doubt, but it is sufficient if it allows the trial court to make a
conscientious and intelligent judgment.” Harkins, 811 S.W.2d at 82 (citing State v. Milton,
673 S.W.2d 555, 557 (Tenn. Crim. App. 1984)).

        A defendant at a probation revocation proceeding is not entitled to the full array of
procedural protections associated with a criminal trial. See Black v. Romano, 471 U.S. 606,
613 (1985); Gagnon v. Scarpelli, 411 U.S. 778, 786-90 (1973). However, such a defendant
is entitled to the “minimum requirements of due process,” including: (1) written notice of
the claimed violation(s) of probation; (2) disclosure to the probationer of evidence against
him or her; (3) the opportunity to be heard in person and to present witnesses and
documentary evidence; (4) the right to confront and cross-examine adverse witnesses (unless

                                             -3-
good cause is shown for not allowing confrontation); (5) a neutral and detached hearing
body, members of which need not be judicial officers or lawyers; and (6) a written statement
by the fact-finder regarding the evidence relied upon and the reasons for revoking probation.
Gagnon, 411 U.S. at 786; Morrissey v. Brewer, 408 U.S. 471, 489 (1972).

        The record on appeal contains the Probation Revocation Order Into Drug Court, dated
December 13, 2010, stating that the “[d]efendant’s probation begins anew today,” and, as
one of the conditions of her probation, that “[n]ot completing the 21st Drug Court program
is deemed a violation of the terms and conditions of probation.” Subsequently, on May 18,
2011, the trial court entered an order revoking the defendant’s probation because she had
failed to abide by the rules of the program and, thus, was terminated from it. On appeal, the
defendant complains of her termination from the drug court program, asserting that “[s]he
had no apparent opportunity to test the information given by Captain Dobbins and to have
her side of the story considered by the team.”

        At the probation revocation hearing, Connie Martin testified that she was a probation
manager with the Tennessee Board of Probation and Parole and had served as the
defendant’s probation officer since her original officer had left. She said that the defendant
had violated probation rule 10, which required that she complete the drug court program,
and had been terminated from the program for that reason. During cross-examination, Ms.
Martin explained that she was a member of the drug court team and that the drug court
participant handbook advised the defendant that a probation violation warrant would be
issued if she was terminated from the program. Ms. Martin said that the team had been
advised that the defendant “had multiple violations within the jail and . . . was locked down
several times.” Ms. Martin had not personally reviewed the jail disciplinary reports,
although the team had discussed their allegations. Captain Dobbins had informed the team
of the specifics of the allegations. Only after “at least two possibly three alleged violations”
had the defendant been terminated from the drug court program.

        The defendant testified regarding her prior criminal record and hearing impairment.
She said that she had completed and received her GED diploma during her incarceration.
She told of her write-ups while in the Williamson County Jail, saying that the first occurred
when she used the word “bitch,” referring to a particular situation rather than to describe one
of the security officers. Another write-up resulted when, after the defendant had been told
by a security officer “not to be loud,” and she continued talking, she was written up for
“unnecessary disturbance.” The defendant explained that, because she is hearing impaired,
she cannot judge how loudly she is speaking. She said that she also received a write-up for
allegedly interfering as medication was being passed out. The defendant testified that she
filed a grievance as to Officer Payne, saying that she complained to the inmates of not liking
her job. During cross-examination, she said she admitted to the drug court team that she had

                                              -4-
used profanity on the day she was alleged to have done so but could not say whether she had
been talking loudly, because her hearing impairment prevented her judging her speech
volume.

      Following the presentation of proof at the revocation hearing and the arguments of
counsel, the court explained in detail its basis for revoking the defendant’s probation:

       Clearly, there is a violation in that she did not complete drug court which is a
       special condition of her probation. So clearly that’s . . . at issue. But I think
       . . . the Court is required to go one step beyond. I think the Court needs to
       make sure that that wasn’t just an arbitrary decision by [the] drug court. For
       example, if we sent someone to an inpatient rehab facility, that facility for
       whatever reason shut its doors and all of its residents were expelled, well, we
       wouldn’t – or I hope – we wouldn’t blame the probationer for not completing
       the rehab program. So, you know, obviously, circumstances where decisions
       can be made outside the control of the probationer that affect her status on
       probation. We may have that to a certain degree. The fact is is that the jail
       was preventing her, due to their own administrative policies, . . . from actively
       participating in the drug court program. The problem is, though, is that the
       root cause, the root issue of that was the conduct of [the defendant]. While the
       Court acknowledges . . . that these are technical violations, that they’re
       administrative violations.

               The bigger issue for the Court is . . . what to do with her now. The
       Court is not particularly pleased ever to send a 21 year old, in this case, young
       lady, especially a young lady, not to be bias, to prison. And with no disrespect
       to [the defendant], especially over something that seems rather childish,
       immature, stupid, . . . whichever adjective you want to use, of all the ways to
       violate your drug court obligations, this seem[s] to be . . . an awfully silly way
       to violate that drug court obligation. And, again, that may result a little bit
       based on . . . her age.

              The Court has already stated and I’ll acknowledge again. I appreciate
       the fact that there is some family support here for [the defendant]. That does
       mean something.

                 The bigger issue that the Court has is that this is a second violation. We
       went through a violation of probation once before based upon new charges.
       I think [another judge] heard that if I’m not mistaken and that’s when it was
       . . . the discretion of her counsel at the time, obviously, whatever judge heard

                                               -5-
       it, and the Drug Court Board to give her as [defense counsel] just stated kind
       of her last chance to go to drug court and then we turn back around and have
       a second violation. Maybe if this was a first violation the Court might consider
       it a bit differently, but because it’s a second violation, the Court’s patience
       obviously begins to wane a bit, and I think that’s the case here.

               [The defendant], you were given your last chance when you walked in
       here, when you were given the opportunity to go to drug court. I’ll be the first
       to state. I think the reasons you got kicked out of drug court were silly reasons
       and that’s not to say that drug court made a bad decision in kicking you out.
       . . . [W]hat you were doing were silly acts and I hate to see you have to go to
       prison, quite frankly, just the way your lawyer stated for just being silly. But
       this Court has . . . a limited amount of patience and we gave you your last
       chance last time. I’m not going to give you another chance this time.

        It is apparent from the transcript of the revocation hearing that the trial court
considered all relevant facts, including the defendant’s past difficulties in complying with
the rules of probation. At the hearing, proof was presented, through Connie Martin, of the
drug court requirements, as well as the defendant’s actions while incarcerated that resulted
in write-ups and, ultimately, removal from the drug court program. The defendant
acknowledged, but attempted to explain, some of her actions that resulted in the removal.
Following our review, we cannot conclude that the trial court abused its discretion in
revoking the defendant’s probation or ordering that she be incarcerated for the remainder
of her sentence, especially given her past problems with drug abuse and complying with the
rules of probation.

                                      CONCLUSION

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court revoking the defendant’s probation and ordering that she be confined for the
remainder of her sentence.


                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -6-